DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 9/13/2021, in which claims 4, 6, 7, 14, 15, 27, 31, 36 and 38-45 were canceled, and claims 1-3, 24, 28-30, 32, 34 and 35 were amended.  Claims 1-3, 24-26, 28-30, 32-35 and 37 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Priority
	The most recent application filing receipt, mailed 1/7/2010, acknowledges domestic priority to US Provisional Application No. 61/104,231.  

Claim Interpretation
	The term “pluripotent cell” is defined in the art as “A cell that has the capability of developing into cells of all germ layers (endoderm, ectoderm, and mesoderm).”  See the entry for “Pluripotent cell” from Appendix B: Glossary in 2008 Amendments to the National Academies’ Guidelines for Human Embryonic Stem Cell Research. National Research Council (US) and Institute of Medicine (US) Human Embryonic Stem Cell Research Advisor Committee. Washington (DC): National Academies Press (US); 2008, online version, printed as 1 page (cited in a prior action).  The specification does not contain an explicit definition for the term “pluripotent cell.”  However, the use of the term in the instant disclosure is consistent with the plain meaning.

Claim Objections
Claim 35 is objected to because of the following informalities:  the claim recites the abbreviation PSMGFR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  The specification indicates that PSM GFR is an abbreviation of Primary Sequence of MUC1 Growth Factor Receptor.  See paragraph [0024].  Appropriate correction is required.

Response to Arguments - Claim Objections
	The objection to claim 28 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 9/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 32-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 9/13/2021.

Claims 25-26 depend from claim 24 and are rejected for the same reason applied to claim 24.  Further, claim 26 recites the limitation "the ligand" in line 1.  It would be remedial to replace the phrase, “wherein the ligand is NM23 in its dimeric form” with the phrase, “wherein the NM23 is in its dimeric form.”
Claim 32 recites the limitation "the ligand" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not set forth a ligand.  It would be remedial to replace the phrase “wherein the ligand is NM23” with the phrase “wherein the contacting is with NM23.”
Claims 33-34 depend from claim 32 and are rejected for the same reason applied to claim 24.  
Claim 35 recites the limitation "the protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “wherein the protein is an antibody that recognizes the PSMGFR sequence MUC1*” with the phrase “wherein the bivalent MUC1* antibody recognizes the Primary Sequence of MUC1 growth factor receptor (PSMGFR) sequence of MUC1*.”  
Claim 37 depends from claim 35 and is rejected for the same reason applied to claim 35.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following are new rejections, necessitated by the amendment filed 9/13/2021:

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and recites, “wherein the bivalent MUC1* antibody or NM23 is a gene.”  Claim 1 recites, “contacting the pluripotent cell with a bivalent MUC1* antibody or NM23.”  Thus, claim 1 requires the contacting to be with MUC1* antibody or NM23, which are each protein composed of amino acids.  Dependent claim 2 substitutes the proteins of claim 2 with genes composed of nucleotides.  Accordingly, claim 2 no longer includes all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 depends from claim 28 and recites, “wherein the bivalent MUC1* antibody or NM23 is a gene.”  Claim 28 recites, “contacting the pluripotent cells with a bivalent MUC1* antibody or NM23.”  Thus, claim 28 requires the contacting to be with MUC1* antibody or NM23, which are each protein composed of amino acids.  Dependent claim 29 substitutes the proteins of claim 28 with genes composed of nucleotides.  Accordingly, claim 29 no longer includes all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 30 depends from claim 28 and recites, “wherein the bivalent MUC1* antibody or NM23 is a protein.”  Claim 28 recites, “contacting the pluripotent cell with a bivalent MUC1* antibody or NM23.”  Thus, claim 28 requires the contacting to be with MUC1* antibody or NM23, which are each protein composed of amino acids.  Accordingly, claim 30 does not add a further limitation to claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 depends from claim 28 and recites, “wherein the protein is an antibody that recognizes the PSMGFR sequence of MUC1*.”  Claim 28 recites, “contacting the pluripotent cells with a bivalent MUC1* antibody.”  The specification states, “anti-MUC1* antibody that recognizes the PSMGFR peptide.”  See paragraphs [0016] and [0017].  The specification states “polyclonal antibody, anti-MUC1* that recognizes the PSMGFR epitope on MUC1* but not the same epitope when MUC1 is full-length.”  See paragraph [0070].  Accordingly, the term “bivalent MUC1* antibody” is reasonably interpreted as a bivalent antibody that recognizes the PSMGFR sequence of MUC1*, and claim 35 does not add a further limitation to claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
The rejection of claims 4, 6, 7, 14, 15, 27 and 42-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing new matter is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
	The rejection of claims 1-3 and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing new matter has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/13/2021.
The rejection of claims 31, 36 and 38-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
	The rejection of claims 28, 29, 30, 32-35 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/13/2021.  The claims have been limited to the prior art bivalent MUC1* antibody and NM23 proteins.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall 

Claims 1-3, 24, 26, 28-30, 32, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
The instant specification states, “As used herein “MUC1*” refers to the MUC1 protein with the N-terminus truncated such that the extracellular domain is essentially comprised of the PSMGFR (SEQ ID NO: 5).”  See paragraph [0025].
Regarding claims 1, 3, 24, 26, 28, 30, 32, 34 and 35, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph [0065]; Table 1 at page 21).  Bamdad teaches a bivalent antibody that recognizes and dimerizes PSMGFR/MUC1* (e.g., paragraphs [0010], [0066] and [0180]). Bamdad teaches a method for stimulating or enhancing proliferation of a population of cells by activating MUC1 receptor on the cells by using this bivalent antibody capable of recognizing a portion of the MGFR or NM23 protein that is a bivalent ligand with dimerizing function (e.g., Abstract; paragraphs [0010], [0066] and [0180]).  Bamdad teaches the method where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs [0066], [0081] and [0082]).  The outcome is expansion of the population of cells and not differentiation (e.g., paragraphs [0003], [0061] and [0062]).

Regarding claim 37, Bamdad teaches the method where the bivalent antibody is a monoclonal antibody (e.g., paragraph [0088]).

Claims 1-3, 24, 26, 28-30, 32, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bamdad (US Patent No. 8,859,495 B2; see the entire reference), or Bamdad (US 10,703,821 B2; see the entire reference).  This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
US 10,703,821 B2 issued from Application No. 14/480,586, which is a division of 11/278,122, which issued as 8,859,495 B2.  Thus, the disclosures are identical.  For the purposes of this rejection all numbers refer to the ‘495 patent.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding claims 1, 3, 24, 26, 28, 30, 32, 34 and 35, Bamdad teaches a truncated MUC1 receptor isoform referred to as having natural PSMGFR at its N-terminus as shown in SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5, and is the isoform present on stem cells (e.g., paragraph bridging columns 8-9; Table 1).  Bamdad teaches a bivalent antibody that recognizes and dimerizes PSMGFR/MUC1* (e.g., column 3, lines 16-38; paragraph bridging columns 12-13; Example 3). Bamdad teaches a method for stimulating or enhancing proliferation of a population of cells by activating MUC1 receptor on the cells by using this bivalent antibody capable of recognizing a portion of the MGFR or NM23 protein that is a bivalent ligand with dimerizing function (e.g., Abstract; column 3, lines 16-38; paragraph bridging columns 12-13).  Bamdad teaches the method where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs paragraph bridging columns 12-13; column 17, lines 7-23).  The outcome is expansion of the population of cells and not differentiation (e.g., column 3, lines 16-38; column 11, lines 36-46).
Regarding claims 2 and 29, Bamdad teaches the method comprising delivering a gene that allows a cell to express activating ligands (e.g., column 11, lines 47-54).  Bamdad teaches that NM23 is a ligand of the PSMGFR portion of MUC1 (e.g., paragraph bridging columns 12-13).  
Regarding claim 37, Bamdad teaches the method where the bivalent antibody is a monoclonal antibody (e.g., column 18, lines 17-51).

Response to Arguments - 35 USC § 102
The rejection of claims 4, 6, 7, 31, 36, 38-40 and 42 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
With respect to the rejection of claims 1-3, 24, 26, 28-30, 32, 34, 35 and 37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response asserts that the claimed invention is directed to using NME proteins for enhancing and stimulating and maintaining pluripotent cells, and this embodiment has not been rejected.
This argument is not found persuasive.  The claims are drawn to contacting pluripotent cell(s) with a bivalent MUC1* antibody or NM23.  Both of these embodiments were rejected in the prior action.  See the rejection of claims 32, 34 and 35-37 in the prior action.  The limitations of dependent claims 25 and 33 have not been imported into the independent claims.  Accordingly, the amendment has not overcome the cited art.
Thus, the rejection is maintained.
The rejection of claims 4, 6, 7, 31, 36, 38-40 and 42 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bamdad (US Patent No. 8,859,495 B2), or Bamdad (US 10,703,821 B2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
With respect the rejection of claims 1-3, 24, 26, 28-30, 32, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bamdad (US Patent No. 8,859,495 B2; see the entire reference), or Bamdad (US 10,703,821 B2), 
9/13/2021 have been fully considered but they are not persuasive.
The response asserts that the claimed invention is directed to using NME proteins for enhancing and stimulating and maintaining pluripotent cells, and this embodiment has not been rejected.
This argument is not found persuasive.  The claims are drawn to contacting pluripotent cell(s) with a bivalent MUC1* antibody or NM23.  Both of these embodiments were rejected in the prior action.  See the rejection of claims 32, 34 and 35-37 in the prior action.  The limitations of dependent claims 25 and 33 have not been imported into the independent claims.  Accordingly, the amendment has not overcome the cited art.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference) in view of Bunce (WO 2005/056780 A2; see the entire reference).  This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
The teachings of Bamdad are described above and applied as before. 
	Bamdad does not teach the method where the bivalent NM23 ligand is specifically NM23-H1.  
	Bunce teaches contacting cultured stem cells with NM23 to increase the number of “self-renewal” divisions taking place (e.g., paragraph bridging pages 6-7 and page 7).  Bunce teaches transfecting cells with well-known vectors encoding the NM23 protein (e.g., page 8, 1st full paragraph).  Bunce teaches assaying NM23 H1 in cell culture to determine the activity of NM23 H1 on human CD34+ stem or progenitor cells (e.g., Example 2; Figs. 4 and 5).  Based upon the activity, Bunce teaches that the NM23 protein used to increase self-renewal cell divisions is NM23 H1 (e.g., page 3, last full paragraph; page 4, 1st and 2nd full paragraphs).  Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bamdad using bivalent NM23 ligand, or the gene encoding the ligand, to include the NM23 H1 protein as taught by Bunce.  Bamdad teach it is within the skill of the art to use a bivalent NM23 ligand, or a gene encoding NM23 ligand, to stimulate 
One would have been motivated to make such a modification in order to receive the expected benefit of using one of the eight members of NM23 proteins (Bunce at page 3, last full paragraph) known to have self-renewal function without differentiation as taught by Bunce.

Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bamdad (US Patent No. 8,859,495 B2; see the entire reference) or Bamdad (US Patent No. 10,703,821 B2; see the entire reference) in view of Bunce (WO 2005/056780 A2; see the entire reference).  This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
US 10,703,821 B2 issued from Application No. 14/480,586, which is a division of 11/278,122, which issued as 8,859,495 B2.  Thus, the disclosures are identical.  For the purposes of this rejection all numbers refer to the ‘495 patent.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application et seq.
This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
The teachings of Bamdad are described above and applied as before. 
	Bamdad does not teach the method where the bivalent NM23 ligand is specifically NM23-H1.  
	Bunce teaches contacting cultured stem cells with NM23 to increase the number of “self-renewal” divisions taking place (e.g., paragraph bridging pages 6-7 and page 7).  Bunce teaches transfecting cells with well-known vectors encoding the NM23 protein (e.g., page 8, 1st full paragraph).  Bunce teaches assaying NM23 H1 in cell culture to determine the activity of NM23 H1 on human CD34+ stem or progenitor cells (e.g., Example 2; Figs. 4 and 5).  Based upon the activity, Bunce teaches that the NM23 protein used to increase self-renewal cell divisions is NM23 H1 (e.g., page 3, last full paragraph; page 4, 1st and 2nd full paragraphs).  Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).

One would have been motivated to make such a modification in order to receive the expected benefit of using one of the eight members of NM23 proteins (Bunce at page 3, last full paragraph) known to have self-renewal function without differentiation as taught by Bunce.

Response to Arguments - 35 USC § 103
The rejection of claim 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action; see the entire reference) in view of Bamdad (WO 2005/019269 A2) is moot in view of Applicant’s cancellation of the claim in the reply filed 9/13/2021.
The rejection of claims 14, 15, 27, 41, 44 and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1) in view of Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.

With respect to the rejection of claims 25 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1) in view of Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response asserts that Bunce fails to disclose a relationship between NM23 and MUC1*.  The response asserts that Bunce fails to disclose that a dimeric form of NM23 is necessary for activity.  The response asserts that Bunce fails to disclose or suggest that NM23 must be able to bind two MUC1* receptors for its pluripotent cell activity.  The response asserts that the Bunce reference is questionable, as dimeric NM23 is created only under very specific conditions.
These arguments are not found persuasive.  The claims require contacting pluripotent cell(s) with a bivalent MUC1* antibody or NM23, wherein the NM23 is NM23-H1.  To carry out the claimed method, one only needs to carry out the claimed step.  Bamdad et al teach that dimeric NM23 provides the claimed outcome, and Bunce teaches that the NM23 protein used to increase self-renewal cell divisions is NM23 H1 (e.g., page 3, last full paragraph; page 4, 1st and 2nd full paragraphs).  Thus, the NM23 H1 of Bunce et al meets the structural and functional limitations of the NM23 of the rejected claims.
Thus, the rejection is maintained.

The rejection of claims 14, 15, 27, 41, 44 and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent No. 8,859,495 B2) or Bamdad (US Patent No. 10,703,821 B2) in view of Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
The rejection of claims 2 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent No. 8,859,495 B2) or Bamdad (US Patent No. 10,703,821 B2) in view of Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/13/2021.
With respect to the rejection of claims 25 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent No. 8,859,495 B2) or Bamdad (US Patent No. 10,703,821 B2) in view of Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response asserts that Bunce fails to disclose a relationship between NM23 and MUC1*.  The response asserts that Bunce fails to disclose that a dimeric form of NM23 is necessary for activity.  The response asserts that Bunce fails to disclose or suggest that NM23 must be able to bind two MUC1* receptors for its pluripotent cell activity.  The response asserts that the Bunce reference is questionable, as dimeric NM23 is created only under very specific conditions.
st and 2nd full paragraphs).  Thus, the NM23 H1 of Bunce et al meets the structural and functional limitations of the NM23 of the rejected claims.
Thus, the rejection is maintained.

Double Patenting (Warning)
Applicant is advised that should claims 1-3, 24-26 be found allowable, claims 28-30, 32-34, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Independent claim 1 is drawn to the active step of “contacting the pluripotent cell with a bivalent MUC1* antibody or NM23.”  Independent claim 28 is drawn to the active step of “contacting the pluripotent cells with a bivalent MUC1* antibody or NM23.”  The only difference in wording is that the cell is singular in claim 1, and the cell is plural in claim 28.  However, this does not amount to a different in scope in that a cell may be a plurality of cells.  See paragraph [0021] of the specification.  Furthermore, contacting the same type of cell with the same component will necessarily have the same outcome.  Thus, the difference in wording relating to the outcome does not provide a difference in scope with regard to the active step.  The 
Applicant is advised that should claim 1 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Independent claim 1 is drawn to the active step of “contacting the pluripotent cell with a bivalent MUC1* antibody or NM23.”  Independent claim 28 is drawn to the active step of “contacting the pluripotent cells with a bivalent MUC1* antibody or NM23.”  The only difference in wording is that the cell is singular in claim 1, and the cell is plural in claim 28.  However, this does not amount to a different in scope in that a cell may be a plurality of cells.  See paragraph [0021] of the specification.  Furthermore, contacting the same type of cell with the same component will necessarily have the same outcome.  Thus, the difference in wording relating to the outcome does not provide a difference in scope with regard to the active step.  The contacting necessarily results in proliferation of the pluripotent cell while maintaining pluripotency.  Claim 35 depends from claim 28 and recites, “wherein the protein is an antibody that recognizes the PSMGFR sequence of MUC1*.”  Claim 28 recites, “contacting the pluripotent cells with a bivalent MUC1* antibody.”  The specification states, “anti-MUC1* antibody that recognizes the PSMGFR peptide.”  See paragraphs [0016] and [0017].  The specification states “polyclonal antibody, anti-MUC1* that recognizes the PSMGFR epitope on MUC1* but not the same epitope when MUC1 is full-length.”  See paragraph [0070].  Accordingly, the term “bivalent MUC1* antibody” is reasonably interpreted as a bivalent antibody that recognizes the PSMGFR . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 24-26, 28, 30, 32-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 (hereinafter the ‘495 patent) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), and Bunce (WO 2005/056780 A2; cited in a prior action).  This is a new rejection.
Claims 1 and 31 of the ‘495 patent comprises a step of contacting non-tumorous cells with a substance that activates mucin 1 (MUC1) receptor on the cells by contacting the cells with an effective amount of NM23 protein or a bivalent antibody that binds to and multimerizes the MUC1 Growth Factor Receptor (MGFR) portion of mucin (MUC1).  Claims 6 and 36 specifically limit the MGFR to PSMGFR, which is the same as MUC1* of the instant claims.  Claims 2 and 32 specify that the cells are immature cells, and claims 3 and 33 indicate that the immature cells are stem cells.  Claims 7 and 37 specify that the antibody is a monoclonal antibody.  The claims of the ‘495 patent do to specifically limit the genus of stem cell to the species of embryonic stem cell.  However, Bamdad (‘637) teaches the method of contacting where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs [0066], [0081] and [0082]).  The outcome is expansion of the population of cells and 
	The claims of the ‘495 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25 and 33 are not patentably distinct from the claims of the ‘495 patent.

Claims 1, 3, 24-26, 28, 30, 32-35  and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 (hereinafter the ‘944 patent) in view of Bamdad (WO 2005/019269 A2) and Bunce (WO 2005/056780 A2).  This rejection was made in the Office action mailed 3/11/2021 and has been rewritten to address the amendments to the claims in the reply filed 9/13/2021.
	Claim 1 of the ‘944 patent is drawn to “A method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising a. exposing the embryonic stem cells, embryonic stem-like cells, or induced pluripotent stem cells to a surface coated with a Muc1 or Muc1* ligand; b. adding medium, and c. culturing the exposed cells, wherein the cells remain undifferentiated.”  Claim 12 of the ‘944 patent requires the ligand to be an antibody or a growth factor.  Claim 13 of the ‘944 patent requires the antibody to specifically bind to PSMGFR or C-10 PSMGFR.  Claim 14 of the ‘944 
	The claims of the ‘944 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25 and 33 are not patentably distinct from the claims of the ‘944 patent.

Claims 1, 3, 24-26, 28, 30, 32-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of U.S. Patent No. 10,703,821 B2 (hereinafter the ‘821 patent) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and .
Claim 1 of the '821 patent encompasses an embodiment of contacting cells with an agent that dimerizes the MUC1 Growth Factor Receptor (MGFR) portion of MUC1 receptor, where the cells are immature cells.  Claim 7 of the '821 patent specifically limits the MGFR to consist essentially of the PSMGFR sequence comprising SEQ ID NO: 10, which is comprised in SEQ ID NO: 5 of the '821 patent, as well as instant SEQ ID NO: 5.  This is MUC1* of the instant claims.  Claim 3 of the '821 patent specifically requires immature cells, and claim 4 limits the immature cells to stem cells.  Claim 9 of the '821 patent requires the dimerizing agent to be bivalent and do activate the MUC1 receptor (see also claim 8).  Claim 12 of the '821 patent depends from claim 8 and limits the bivalent agent to a dimeric ligand of MUC1.  Claim 13 of the '821 patent depends from claim 9 and limits the bivalent agent to an antibody.  The claims of the '821 patent do to specifically limit the genus of stem cell to the species of embryonic stem cell.  However, Bamdad (‘637) teaches the method of contacting where the cells are immature cells or stem cells, which include embryonic stem cells (e.g., paragraphs [0066], [0081] and [0082]).  The outcome is expansion of the population of cells and not differentiation (e.g., paragraphs [0003], [0061] and [0062]).  One would have been motivated to use embryonic stem cells as the type of stem cell in the method, because one would be able to provide a larger amount of these cells without differentiation so that they could be used for additional downstream applications.  Thus, instant claims 1, 3, 28, 30 and 35 are not patentably distinct from the claims of the ‘821 patent.  The claims of the ‘821 patent do not specify that the bivalent ligand of MUC1 is NM23.  However, Bamdad (‘637) teaches that NM23 is a ligand of NM23 suitable for stimulating proliferation (e.g., paragraph [0066]).  It would have been obvious to use 
	The claims of the '821 specify that the bivalent antibody is a monoclonal antibody.  However, Bamdad (‘269) Bamdad (‘269) teaches that it is within the skill of the art to generate antibodies to MUC1 PSMGFR peptide, where the resulting antibodies are assayed to provide experimental evidence that dimerization of the MUC1 receptor triggers cell proliferation (e.g., paragraph bridging pages 26-27; page 29, lines 3-26).  Bamdad (‘269) teaches that the generated antibodies may be monoclonal antibodies (e.g., paragraph bridging pages 29-30; page 37, lines 18-21; page 38, lines 23-29).  Thus, it would have been within the skill of the art use a bivalent monoclonal antibody.  Accordingly, instant claim 37 is not patentably distinct from the claims of the ‘821 patent.
	The claims of the ‘821 patent do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last paragraph).  Thus, claims 25 and 33 are not patentably distinct from the claims of the ‘821 patent.

Claims 1, 3, 24-26, 28, 30, 32-35 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 (hereinafter the ‘135 application) in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), and Bunce (WO 2005/056780 A2).  This is a new rejection. 

	The claims of the ‘135 application do not specify that the NM23 is NM23-H1.  However, Bunce teaches that NM23, such as NM23 H1, is able to function as a survival factor and as an agent capable of preventing cell differentiation and maturation of cultured cells (e.g., page 4, last .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments – Double Patenting
The rejection of claims 4, 6, 7, 31, 36, 38 and 40-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
	The rejection of claims 1, 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/13/2021.  The claims were amended to remove the “assaying” step, which obviated the need for the Bamdad (WO 2005/019269 A2) reference.
With respect to the new rejection of claims 1, 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), and Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response traverses the rejection and asks that it be held in abeyance.

The rejection of claims 4, 6, 7, 31, 36 and 40-43 under on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 in view of Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
With respect to the rejection of claims 1, 3, 24-26, 28, 30, 32-35  and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 in view of Bamdad (WO 2005/019269 A2) and Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response traverses the rejection and asks that it be held in abeyance.
This is not found persuasive.  The response does not provide substantive argument to explain how the instant claims are patentably distinct from the claims of the ‘944 patent.  The claims have not been amended such that they are patentably distinct from the claims of the ‘944 patent.  A proper terminal disclaimer has not been filed.
	Thus, the rejection is maintained.
The rejection of claims 4, 6, 7, 31, 36 and 40-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,703,821 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), 
With respect to the rejection of claims 1, 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of U.S. Patent No. 10,703,821 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response traverses the rejection and asks that it be held in abeyance.
This is not found persuasive.  The response does not provide substantive argument to explain how the instant claims are patentably distinct from the claims of the ‘821 patent.  The claims have not been amended such that they are patentably distinct from the claims of the ‘821 patent.  A proper terminal disclaimer has not been filed.
	Thus, the rejection is maintained.
The provisional rejection of claims 4, 6, 7, 31, 36 and 40-43 on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 9/13/2021.
	The rejection of claims 1, 3, 24-26, 28, 30, 32-35 and 37 under on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), Bamdad (WO 2005/019269 A2), and Bunce (WO 
With respect to the provisional rejection of claims 1, 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1, cited in a prior action), and Bunce (WO 2005/056780 A2), Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The response traverses the rejection and asks that it be held in abeyance.
This is not found persuasive.  The response does not provide substantive argument to explain how the instant claims are patentably distinct from the claims of the ‘135 application.  The claims have not been amended such that they are patentably distinct from the claims of the ‘135 application.  A proper terminal disclaimer has not been filed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699